Title: From John Adams to United States Congress, 15 February 1799
From: Adams, John
To: United States Congress



15 February, 1799.

Message to the House of Representatives; Respecting the suspension of a French decree
In pursuance of the request in your resolve of yesterday, I lay before you such information as I have received, touching a suspension of the arrêt of the French republic communicated to your house by my message of the 28th of January last. But if the execution of that arrêt be suspended, or even if it were repealed, it should be remembered that the arrêt of the executive directory of the 2d of March, 1797, remains in force, the third article of which subjects, explicitly and exclusively, American seamen to be treated as pirates, if found on board ships of the enemies of France.
John Adams
